359 S.W.3d 564 (2012)
STATE of Missouri, Respondent,
v.
J.D.H., Appellant.
No. WD 73399.
Missouri Court of Appeals, Western District.
February 28, 2012.
Ellen H. Flottman, District Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, John Winston Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division One: CYNTHIA L. MARTIN, Presiding Judge, and THOMAS H. NEWTON and KAREN KING MITCHELL, Judges.


*565 Order
PER CURIAM:
J.D.H. appeals his conviction for domestic assault in the second degree, section 565.073. J.D.H. claims that the trial court erred in refusing to admit evidence aimed at impeaching the testimony of the victim. We affirm. Rule 30.25(b).